         Case 3:19-cv-01186-L Document 1 Filed 05/16/19                Page 1 of 8 PageID 1

                           IN THE UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF TEXAS
                                       DALLAS DIVISION

MEGAN CARTWRIGHT                                      §
                                                      §
            Plaintiff,                                §
                                                      §      NO. ____________
v.                                                    §
                                                      §
COURTROOM SCIENCES, INC AND                           §
PROFESSIONAL TECHNOLOGIES,                            §
INC. DBA CSI GLOBAL DEPOSITION                        §
SERVICES, INC.                                        §      JURY TRIAL DEMANDED
                                                      §
      Defendants.                                     §
                                                      §



                              PLAINTIFF'S ORIGINAL COMPLAINT

       Plaintiff Megan Cartwright (“Plaintiff” or “Cartwright”) hereby files, through her counsel of

record, this Original Complaint, on personal knowledge as to all matters regarding herself and upon

information and belief as to all other matters, against Courtroom Sciences, Inc. and Professional

Technologies, Inc. d/b/a CSI Global Deposition Services, Inc. (collectively “CSI” or “Defendants”) and

would respectfully show the Court as follows:

                                                 I.
                                           NATURE OF SUIT

       1. This claim arises under Title VII of the Civil Rights Act of 1964 (“Title VII”), including the

Pregnancy Discrimination Act of 1978, and under the Family Medical Leave Act. As set forth in more

detail below, Plaintiff was discriminated against and ultimately terminated by CSI because of her

gender, pregnancy status, and in retaliation for engaging in protected conduct. In addition, CSI

interfered with Plaintiff's rights under the FMLA. Said conduct has damaged Plaintiff within the

jurisdictional limits of this Court as to be determined by a jury.


PLAINTIFF'S COMPLAINT – PAGE - 1
              Case 3:19-cv-01186-L Document 1 Filed 05/16/19               Page 2 of 8 PageID 2


                                                  II.
                                       JURISDICTION AND VENUE

         2. This Court has jurisdiction because this controversy is based upon federal questions under

Title VII, 42, U.S.C. §§ 2000e et seq. (“Title VII”) and the Family Medical Leave Act of 1993, 29

U.S.C. §§ 2601 et seq.

         3. Venue for   all causes of action stated herein lies in the Northern District of Texas because the

acts alleged in this Complaint took place, in whole or in part, within the boundaries of this District,

pursuant to 28 U.S.C. § 1391.


                                                     III.
                                                   PARTIES

         4.       Plaintiff Megan Cartwright is an individual residing in Hood County, Texas.

         5.       Defendant Courtroom Sciences, Inc. is a Texas corporation with its principal place of

business in Dallas County, Texas. Courtroom Science, Inc. may be served with service of process

upon its registered agent in the state of Texas, Brent Dobbs at 4950 N. O'Connor Road, Irving, Texas

75062.

         6.       Defendant Professional Technologies, Inc. d/b/a CSI Global Deposition Services, Inc. is

a Texas corporation with its principal place of business in Dallas, County, Texas and may be served

with process upon its registered agent in the state of Texas, Brent Dobbs at 4950 N. O'Connor Road,

Irving, Texas 75062.



                                               IV.
                                 FACTS APPLICABLE TO ALL COUNTS

         7.       Defendant Courtroom Sciences, Inc. and its affiliated company Professional

Technologies, Inc. d/b/a CSI Global Deposition Services, Inc. is a litigation support company that


PLAINTIFF'S COMPLAINT – PAGE - 2
         Case 3:19-cv-01186-L Document 1 Filed 05/16/19                 Page 3 of 8 PageID 3

provides consulting and deposition services as well as records retrieval.

       8.       Plaintiff was employed by CSI as an Account Executive for approximately three years

until her termination on or about November 9, 2018 – ten days before she was scheduled to give birth

by c-section.

       9.       As an Account Executive, Plaintiff was responsible for prospecting and securing new

business and maintaining business that she brought to CSI.     In fact, Plaintiff brought significant

business to CSI from various firms and attorneys she had developed prior to working for CSI. Plaintiff,

like all Account Executives, received a salary and commissions based on the the number of sales made.

       10. In May of 2018, Plaintiff informed CSI that she was pregnant. Approximately 30 days

after doing so, Plaintiff was written up and put on Performance Improvement Plan (“PIP”) for

allegedly not hitting a “monthly quota.” To Plaintiff's knowledge, this was first time CSI required her

to hit a monthly “quota.” In the past, CSI had referred to business generation by Account Executives as

“goals.” In fact, there were times in prior years that Plaintiff – like most CSI employees, had not hit

her “goals” yet received no discipline from Defendant. It was not until Plaintiff informed CSI of her

pregnancy that CSI began to scrutinize her work and threaten her with termination. On information

and belief, similarly situated Account Executives (males and non-pregnant employees) did not hit their

“quotas” or “goals” and were not disciplined or placed on a PIP.

       11.      Following placement on the PIP, Plaintiff made efforts to hit the required quota. She

requested help from her managers as to how to develop more business but no help was provided. In

contrast, similarly situated Account Executives were “gifted” accounts to help them hit their respective

goals. Plaintiff complained to her manager that she was being treated differently than these Account

Executives and her manager responded that she was “being a lazy sales rep.”

       12.      On September 28, 2018, Plaintiff was asked to resign by CSI. Plaintiff refused to do so

citing concerns about her pregnancy status and needing to work. Despite Defendants resistance to help

PLAINTIFF'S COMPLAINT – PAGE - 3
         Case 3:19-cv-01186-L Document 1 Filed 05/16/19                Page 4 of 8 PageID 4

her, Plaintiff continued her efforts to hit the numbers demanded by Defendants. On information and

belief, Plaintiff hit her “quota” in the last month of her PIP before the PIP expired. Based on her

efforts, Plaintiff believed she had met the PIP requirements for the last month. Even so, and without

notice, Plaintiff was terminated on November 9, 2019 – a mere 10 days before she was scheduled to

have a C-Section.

       13.     Prior to her termination, Plaintiff informed CSI that she would need time off to give

birth. Plaintiff asked to speak to HR and was informed by her supervisor “not to worry about talking

to HR” At no point was Plaintiff provided any information or assistance regarding her rights under the

Family Medical Leave Act.

       14.     Plaintiff filed a charge of discrimination against Courtroom Sciences Inc. with the Equal

Employment Opportunity Commission and the Texas Workforce Commission on February 8, 2019.

The EEOC issued a right to sue on this charge on February 15, 2019.

                                               V.
                                        CAUSES OF ACTION

                                       FIRST COUNT
                          GENDER DISCRIMINATION IN VIOLATION OF
                            TITLE VII OF THE CIVIL RIGHTS ACT

       15. The foregoing paragraphs of this Complaint are incorporated in this Count as fully as if set

forth at length herein.

       16. Plaintiff is an employee within the meaning of Title VII.

       17. Defendants are employers within the meaning of Title VII.

       18. All conditions precedent to filing this action for discrimination under federal law have been

met. Plaintiff timely filed her charge of discrimination on the basis of gender with the EEOC, and the

EEOC has within ninety (90) days of filing this lawsuit issued Notice of Right to Sue to Plaintiff.

       19. Defendants have violated Title VII, as amended, by discriminating and/or retaliating against


PLAINTIFF'S COMPLAINT – PAGE - 4
             Case 3:19-cv-01186-L Document 1 Filed 05/16/19               Page 5 of 8 PageID 5

Plaintiff in connection with compensation, terms, conditions or privileges of employment because of

Plaintiff's gender, pregnancy status, and because Plaintiff engaged in protected activity

        20. Defendants have engaged in a single, continuous course of conduct of discrimination and

retaliation against Plaintiff because of her gender in order to destroy Plaintiff, her career, and her

professional life.

        21. Defendants maliciously and recklessly violated their own established rules and procedures.

Such discrimination by Defendants against Plaintiff was intentional. Accordingly, Plaintiff is entitled

to recover damages from Defendants for back pay, front pay, past and future pecuniary losses,

emotional pain and suffering, inconvenience, loss of enjoyment of life and other nonpecuniary losses.

Further, this discrimination was done by Defendants with malice or with reckless indifference to

Plaintiff's federally protected rights. Plaintiff is therefore also entitled to recover punitive damages.

        22.      Plaintiff is entitled to an award of attorney fees and costs under 42 U.S.C. §§ 42 USC

2000e-5(k).


                      SECOND COUNT – RETALIATION UNDER TITLE VII

        23. The foregoing paragraphs of this Complaint are incorporated in this Count by reference as if

set forth at length herein.

        24. Defendants have retaliated against Plaintiff for engaging in protected activities by, among

other things, terminating Plaintiff. Defendants have thereby intentionally engaged in unlawful

employment practices prohibited by 42 U.S.C. §§ 2000e et seq.

        25. All conditions precedent to filing this action for discrimination and retaliation under federal

law have been met. Plaintiff timely filed her charge of retaliation based upon protected activities.

        26. Defendants have engaged in a single continuous course of conduct of retaliation against

Plaintiff.


PLAINTIFF'S COMPLAINT – PAGE - 5
            Case 3:19-cv-01186-L Document 1 Filed 05/16/19                 Page 6 of 8 PageID 6

       27. Such retaliation by Defendants against Plaintiff was intentional. Accordingly, Plaintiff is

entitled to recover reinstatement and damages from Defendants for back pay, front pay, future

pecuniary losses, emotional pain and suffering, inconvenience, loss of enjoyment of life and other non-

pecuniary losses. Further, this retaliation was done by Defendants with intentional malice or with

reckless indifference to Plaintiff's protected rights. Such retaliation constitutes gross, wanton, reckless,

and/or intentional violation of Plaintiff's rights. Plaintiff is therefore also entitled to recover punitive

and/or liquidated damages. Plaintiff is also entitled to recover all costs of Court, and attorney's fees.

                               THIRD COUNT
       DISCRIMINATION/RETALIATION AND INTERFERENCE UNDER THE FMLA

      28.       The foregoing paragraphs of this Complaint are incorporated in this Count as fully as if

set forth at length herein.

      29.       Plaintiff is an employee within the meaning of the Family Medical Leave Act and made

efforts to take leave consistent with the Act.

      30.       Defendants are employers within the meaning of the FMLA.

      31.       All conditions precedent to filing this action for discrimination under Federal law have

been met.

      32.       Defendants have violated the FMLA, as amended, by discriminating and/or retaliating

against Plaintiff in connection with compensation, terms, conditions or privileges of employment

because Plaintiff engaged in protected activity by attempting to take leave protected by the FMLA.

        33.     Alternatively, Defendants interfered with Plaintiff's efforts to take leave protected by the

FMLA.

        34.     Defendants have engaged in a single, continuous course of conduct of discrimination

and retaliation against Plaintiff because of Plaintiff's efforts to take FMLA leave.

        35.     Plaintiff is entitled to an award of attorney fees and costs under the FMLA.


PLAINTIFF'S COMPLAINT – PAGE - 6
         Case 3:19-cv-01186-L Document 1 Filed 05/16/19                 Page 7 of 8 PageID 7

       35.     Such discrimination by Defendants against Plaintiff was intentional and against their

own established rules and procedures.       Accordingly, Plaintiff is entitled to recover damages from

Defendants for back pay, front pay, past and future pecuniary losses, emotional pain and suffering,

inconvenience, loss of enjoyment of life and other non pecuniary losses. Further, this discrimination

was done by Defendants with malice or with reckless indifference to Plaintiff's protected rights.

Plaintiff is therefore also entitled to recover punitive damages.

                                                    VI.

                                             JURY DEMAND

       Plaintiff hereby requests a trial by jury.


                                               VII.
                                        REQUEST FOR RELIEF

WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that Defendants be cited to appear and

answer herein, and that on final trial, Plaintiff have and recover the following relief against Defendants:

        a. Judgment for actual damages in the amount of past and future lost earnings and benefits and
damages to past and future earnings capacity as well as lost retirement benefits;
        b. Judgment for back pay and front pay as allowed by law;
        c. Judgment for past and future pecuniary losses, emotional pain and suffering, inconvenience,
loss of enjoyment of life and other nonpecuniary losses;
        d. Damages for past and future mental anguish, emotional distress, and physical distress;
        e. Exemplary damages in an amount to be determined by the trier of fact;
        f. Prejudgment and post-judgment interest at the maximum legal rate;
        g. All costs of Court;
        h. Attorneys' fees;
        i. Such other and further relief to which Plaintiff may be justly entitled.



Dated: May 16, 2019




PLAINTIFF'S COMPLAINT – PAGE - 7
      Case 3:19-cv-01186-L Document 1 Filed 05/16/19    Page 8 of 8 PageID 8


                                       Respectfully submitted,


                                       /s/ Clay A. Hartmann
                                       Clay A. Hartmann
                                       Attorney-in-Charge
                                       Texas State Bar No. 00790832
                                       THE HARTMANN FIRM, PC
                                       6677 Gaston Avenue
                                       Dallas, Texas 75214
                                       214-828-1822
                                       ATTORNEYS FOR PLAINTIFF MEGAN
                                       CARTWRIGHT




PLAINTIFF'S COMPLAINT – PAGE - 8
